Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
There is no teaching or suggestion in the prior art of the claimed limitations, as presented in the independent claims, specifically requesting a role reachability analysis of a plurality of accounts associated with an identity and access management service of a cloud provider network, the accounts collectively includes a plurality of roles and a plurality of policies, identify role reachability relationships among the plurality of roles, a role reachability relationship between a first role and a second role indicates that a user is permitted to assume the second role via an assumption of the first role and one or more role assumption steps, a role reachability program includes a modeling of the state of transitive session tags across multiple role assumption steps to generate a role reachability graph representing the role reachability relationships, each node of a role reachability graph represents a respective role of the plurality of roles, an edge between a first node and a second node of the role reachability graph indicates that a respective first role is permitted to assume a respective second role of the plurality of roles as detailed in the dependent claims for such limitations. 
The closest prior art found by the Examiner is the previously cited references namely, (US 2015/0019592 A1) and (US 10,798,084 B1).

For these reasons, in conjunction with the other claim limitations puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee; such submission should be clearly labeled "Comments on Statement of Reason for Allowance."  

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472